,.
                           Case 1:19-mj-05342-UA Document 1 Filed 06/06/19 Page 1 of 4
               ORIGINAL                                             1
                   1
                                '-111 . t2   I     ~ /J f'?     I
     Approvr d:
                   1
                                ~          f!4Jr      ~ ~
                                THANEREHN
                                Assistant United States Attorney
                   I


     BeforeJ                    HONORABLE GABRIEL W. GORENSTEIN
                                Chief United States Magistrate Judge
                   I            Southern District of New York

      -   :-   -   1-       -   -   -                 X


      UNIT~,- STATES OF AMERICA                           COMPLAINT

                   I            -   v. -                  Violation of
                                                          21 u.s.c. § 846
      ALI AL;SAIDI,                                       COUNTY OF OFFENSE:
                                                          BRONX·
                                Defendant.

      - - - L               -----------               X
                       I
                       I
     SOUTHERN DISTRICT OF NEW YORK, ss.:
            I



            ·  GUS XHUDO, being duly sworn, deposes and says that he
     is a spbcial Agent with Homeland Security Investigations
     ("HSI")~ and charges as follows:

                       I
                                                   COUNT ONE

               1.      I·
                    In or about June 2019, in the Southern District
     of New York and elsewhere, ALI ALSAIDI, the defendant, and
     others known and unknown, intentionally and knowingly did
     combine; conspire, confederate, and agree together and with each
     other t¢ violate the narcotics laws of the United States.

                2.   It was a part and an object of the conspiraGy
     that ALII ALSAIDI, the defendant, and others known and unknown,
     would and did distribute and possess with intent to distribute
     control~ed substances, in violation of Title 21, United States
     Code, SE$ction 841 (a) (1).

             I 3    The controlled substances that ALI ALSAIDI, the
     defenda4t, ~onspired to distribute and possess with the intent
     to distnibute were 400 grams and more of mixtures and substances
                       1
                  Case 1:19-mj-05342-UA Document 1 Filed 06/06/19 Page 2 of 4




contai~ing a detectable amount of fentanyl and cocaine, in
violat\on of Title 21, United States Code, Section 841 (b) (1) (A).

                       (Title 21, United States Code, Section 846.)
      I


      I
      I
          The bases for my knowledge and for the foregoing
charge are, in part, as follows:
      1




      I
          4.   I am a Special Agent with HSI, and I have been
person~lly involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforc~ment agents, witnesses, and others, as well as my
examin4tion of reports, records, and recorded conversations.
BecausJ this affidavit is being~submitted for the limited
          I
purpose of establishing probable cause, it does not include all
the facts that I have learned during the course of my
invest~gation. Where ~he contents of documents and the actions,
statem~nts, and conversations of others are reported herein,
they are reported in substance and in part, except where
otherw~se.indicated. Where figures, calculations, and dates are
set fonth herein, they are approximate, unless stated otherwise.

          5.   Based on my conversations with other law
enforce~ent officers who participated in a business inspection
of a pa~ticular bodega located in the Bronx, New York (the
"Bodegar), on or about June 5, 2019, I have learned, in
substance and among other things, the following:
              I




        I      a. The New York City Sheriff's Office (the
"Sherif~'s Office") has the authority under state and local law
to condhct business inspections of retail establishments in the
Bronx, ~mong other places, to investigate whether they are
engagedjin the sale of untaxed cigarettes in violation of state
and locc;tl law.

               b.   On or about the afternoon of June 5, 2019, a
deputy i"Deputy-1") with the Sheriff's Office entered the Bodega
to conduct a business inspection (the "Inspection"). ALI
ALSAIDI, the defendant, was working at the Bodega behind the
counter 1 where customers would pay for items. ALSAIDI was the
only pe,son in the Bodega at the time of the Inspection.

        \    c.   While conducting the Inspection,                  Deputy-1
observed in plain view a glass bottle with a white                  plastic cap
located on a shelf above the business counter.   In                 plain view
inside bhe clear glass bottle, Deputy-1 observed a                  white powdery

                                              2

                  I.
           Case 1:19-mj-05342-UA Document 1 Filed 06/06/19 Page 3 of 4




substapce that, based on Deputy-l's training and experience,
Deputyrl believed to be a controlled substance.

       :     d.   Deputy-1 took the glass bottle into law
enforcement custody. A technician with the Sheriff's Office
conducted a field test of the powdery substance in the glass
bottle which weighed approximately 1.5 grams, and field-tested
positi e for the presence of fentanyl and cocaine .

       .I  6.   On or about June 5, 2019, following the business
Inspection described above in paragraph 4, the Honorable Gabriel
W. Gorenstein, Chief United States Magistrate Judge for the
Southe{n District of New York, issued a search warrant for the
Bodega,   Pursuant to that warrant, I and other law enforcement
office~s conducted a search of the Bodega.   Based on my
participation in that search and my discussions with other law
enforcement officers who participated in the search, I have
learne1, in substance and among other things, the following:

       :      a.  Behind the counter of the Bodega, in an area
immedi~tely accessible to the location where ALI ALSAIDI, the
defend~nt, had been working, there was a panel concealing a
hidden !compartment.  In that hidden compartment, law enforcement
agents recovered approximately five additional glass bottles
resemb~ing the bottle initially seized by Deputy-1 during the
Inspecbion, and containing a similar white powdery substance.
In tha~I compartment, law enforcement agents also recovered ten
larger Iwhite plastic containers that contained a similar white
powder~ substance.   Based on my training and experience, and the
simila~ity between the substance in the plastic containers and
the substance that was field-tested by the Sheriff's Office
technician, I believe that the substance in the plastic
containers contains fentanyl and cocaine. 1
       I
             b.   The total weight of the plastic containers
found in the hidden compartment was approximately 2.5 kilograms.
Based op my observations of the weight of the containers and the
amount ~f the substance inside of them, I believe that the total
amount of fentanyl and cocaine was in excess of 400 grams.


       I
1 Becau~e of the safety risks posed by         contact with fentanyl, and
pursuantI to standard HSI practice when        dealing with suspected
fentanyf in the field, law enforcement         agents have not conducted
a field,test of the substance found in         these white plastic
containJrB.      I am awaiting th~ r@sults of l2bor2tory tggting ~f
this substance.
                                       3
              Case 1:19-mj-05342-UA Document 1 Filed 06/06/19 Page 4 of 4




             c.   In the counter of the Bodega, outside the cash
regis~er, law enforcement agents recovered approximately $800 in
cash.: Based on my training and experience, and the facts set
forth ~erein, including that this cash was stored outside the
regist~r of the Bodega, I believe that this cash likely
represents narcotics proceeds.
      I
       [      d.    On a shelf in the ,Bodega, law enforcement
agents 1 recovered two cardboard boxes containing glassine
envelofes. Based on my training and experience, I know that
glassi~e envelopes such as this are commonly used to package
contro+led substances, including fentanyl and cocaine, for
distrifuution.
      II        Following the search described above in paragrqph
                  7•
5, I aAd other law enforcement officers placed ALI ALSAIDI, the
defendant, under arrest. After he was placed under arrest,
ALSAIDI was informed of his Miranda rights and waived those
rightsJ ALSAIDI was then questioned about the containers of
white Jowdery substance found in the Bodega. ALSAIDI stated, in
sum and substance and among other things, that the white powdery
substartce belonged to his brother, who is overseas, and that the
substartce was mixed with other substances and cutting agents and
sold to customers out of the Bodega. ALSAIDI denied selling the
substa~ce himself.


     WHEREFORE, I respectfully request that ALI ALSAIDI, the
defendant, be imprisoned or bail d, as     case may be.
          I
          I


                                  SPECIAL AGENT
                                  HOMELAND SECURITY INVESTIGATIONS

Sworn to before me this
6th day' of June, 2019



    ONQRABLE GAB
   F UNITED STA ES   GISTRATE JUDGE
 UTHERN DISTRICT OF NEW YORK
              I
              I

                                          4
